DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al (US Patent Application Publication 2015/0244618), and further in view of Chang Hong Shan (US Patent Application Publication 2018/0295659). Hereinafter Chakrabarti and Shan.

Regarding claim 1, Chakrabarti discloses a data processing method, comprising: 
receiving, by an aggregation node (RU (radio unit)), a first message sent by a user equipment (UE) (source data is received and determined whether the source data is 6LoWPAN compliant for 6LO data UL transactions, [0070]; the UL transmission is transmission transmitted from UE to the network); 
the first message into a non-access stratum message in a first format based on a radio access technology (RAT) type of the first non-access stratum message, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU converts the data into a control channel message format (non-access stratum message) based on the CPRI C/M message (RAT type), where the control channel message is supported between the RU and the DU); and 
sending, by the aggregation node, the non-access stratum message in the first format to the core-network control plane entity (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; DU is the core-network control plane entity, where the DU receives the control message to perform IP bridging). 
While Chakrabarti discloses 6LO data packets being converted into control/management message (i.e. non-access stratum message), Chakrabarti does not explicitly disclose “a first non-access stratum message.”
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 2, Chakrabarti and Shan disclose the method according to claim 1, wherein the aggregation node comprises at least two types of interfaces, and each type of interface is configured to receive a first message of one RAT type (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU determines repackages the source data as CPRI C/M, where the signals are 2G/3G/4G/5G communication signals). 
While Chakrabarti discloses 6LO data packets being converted into control/management message (i.e. non-access stratum message), Chakrabarti does not explicitly disclose “a first non-access stratum message.”
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 3, Chakrabarti and Shan disclose the method according to claim 1, but Chakrabarti does not explicitly disclose further comprising: 

selecting, by the aggregation node, a user plane based on the core-network user plane indication message, comprising: setting up, by the aggregation node, a user plane bearer based on the core-network user plane indication information, wherein the user plane bearer comprises a local user plane bearer and/or a remote user plane bearer, and the local user plane bearer and the remote user plane bearer are used to transmit data. 
Shan discloses the SGW creates new entry in it EPS (Evolved Packet System) bearer and sends Create Session Request (including IMSI, MSISDN, APN, SGW Address for the user plane, SGW TEID of the user plane, SGW TEID of the control plane, RAT type, Default EPS Bearer QoS, PDN Type, PDN Address, subscribed APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, etc.) message to the PGW indicated by the PGW address (paragraph [0067]). SGW is the serving gateway that provides service to the UE in the local EPS bearer, where the user plane is selected and set by the SGW.
 Since Chakrabarti discloses the access system uses CPRI protocol that provides a user plane data channel for transporting information such as in-phase and quadrature (IQ) data, and multiplexes with control/management message (paragraph [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the teachings of the serving gateway creating session request in the EPS bearer as taught by Shan, to improve the 6LO access system or Chakrabarti for providing access to the user plane. The motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of Shan). 

Regarding claim 4, Chakrabarti and Shan disclose the method according to claim 3, but Chakrabarti does not explicitly disclose wherein when the user plane bearer comprises the remote user plane bearer, the method further comprises: 
sending, by the aggregation node, an initial access request message to the core-network control plane entity. 
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 5, Chakrabarti and Shan disclose the method according to claim 4, but Chakrabarti does not explicitly disclose further comprising: 
receiving, by the aggregation node, an initial access response message sent by the core-network control plane entity, wherein the initial access response message comprises core-network user plane keeping information and quality of service (QoS) information of the UE; and 

Shan discloses MME selecting a SGW and allocating an EPS Bearer Identity associated with the UE, and sends Create Session Request (including IMSI, MSISDN, APN, SGW Address for the user plane, SGW TEID of the user plane, SGW TEID of the control plane, RAT type, Default EPS Bearer QoS, PDN Type, PDN Address, subscribed APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, etc.) message to the selected SGW (paragraph [0062]); where the MME retains the information about the bearers, and keeping track of the user location (paragraphs [0027], [0028]).
Since Chakrabarti discloses the access system uses CPRI protocol that provides a user plane data channel for transporting information such as in-phase and quadrature (IQ) data, and multiplexes with control/management message (paragraph [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the teachings of the MME creating session request in the EPS bearer as taught by Shan, to improve the 6LO access system or Chakrabarti for providing access to the user plane. The motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of Shan). 

Regarding claim 6, Chakrabarti and Shan disclose the method according to claim 5, but Chakrabarti does not explicitly disclose wherein keeping, by the aggregation node, the bearer between the aggregation node and a core-network user plane based on the received core-network user plane keeping information and the QoS information further comprises: 

triggering, by the aggregation node, paging based on the user-plane data; and 
sending, by the aggregation node, a paging message by using a base station in a timing advance (TA) range of the aggregation node. 
Shan discloses MME selecting a SGW and allocating an EPS Bearer Identity associated with the UE, and sends Create Session Request (including IMSI, MSISDN, APN, SGW Address for the user plane, SGW TEID of the user plane, SGW TEID of the control plane, RAT type, Default EPS Bearer QoS, PDN Type, PDN Address, subscribed APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, etc.) message to the selected SGW (paragraph [0062]); where the MME retains the information about the bearers, and the MME sends paging message to eNodeBs in its current TA to page the UE over the radio interface (paragraphs [0027] – [0029]).
Since Chakrabarti discloses the access system uses CPRI protocol that provides a user plane data channel for transporting information such as in-phase and quadrature (IQ) data, and multiplexes with control/management message (paragraph [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the teachings of the MME creating session request in the EPS bearer as taught by Shan, to improve the 6LO access system or Chakrabarti for providing access to the user plane. The motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of Shan).

Regarding claim 7, Chakrabarti and Shan disclose the method according to claim 1, Chakrabarti discloses wherein the aggregation node is a central control entity of a radio the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU is a central control entity that controls the data to be bridged or for repackaging source data into CPRI C/M message or separating the cellular radio communication signals from the source data). 

Regarding claim 8, Chakrabarti and Shan disclose the method according to claim 1, Chakrabarti discloses wherein the RAT type is any one of: 
Wireless Fidelity, 2G, 3G, 4G, and 5G (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; CPRI interfaces include 2G/3G/4G/5G). 

Regarding claim 9, Chakrabarti and Shan disclose the method according to claim 1, but Chakrabarti does not explicitly disclose wherein the first non-access stratum message is an initial access request message. 
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 10, Chakrabarti discloses an aggregation node apparatus (RU (radio unit), Fig. 1, 7B), comprising: 
a receiver (RU includes Tx/Rx circuitry, paragraph [0067]; Rx circuitry is the receiver) configured to receive a first message sent by user equipment (UE) (source data is received and determined whether the source data is 6LoWPAN compliant for 6LO data UL transactions, [0070]; the UL transmission is transmission transmitted from UE to the network); 
RU includes one or more processors, paragraph [0067]) configured to convert the first message into a non-access stratum message in a first format based on a radio access technology (RAT) type of the first non-access stratum message, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU converts the data into a control channel message format (non-access stratum message) based on the CPRI C/M message (RAT type), where the control channel message is supported between the RU and the DU); and 
a transmitter (RU includes Tx/Rx circuitry, paragraph [0067]; Tx circuitry is the transmitter) configured to send the non-access stratum message in the first format to the core-network control plane entity (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; DU is the core-network control plane entity, where the DU receives the control message to perform IP bridging). 
While Chakrabarti discloses 6LO data packets being converted into control/management message (i.e. non-access stratum message), Chakrabarti does not explicitly disclose “a first non-access stratum message.”
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 11, Chakrabarti and Shan disclose the apparatus according to claim 10, Chakrabarti discloses wherein the receiver further comprises at least two types of interfaces, and each type of interface is configured to receive a first message of one RAT type (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU determines repackages the source data as CPRI C/M, where the signals are 2G/3G/4G/5G communication signals). 
While Chakrabarti discloses 6LO data packets being converted into control/management message (i.e. non-access stratum message), Chakrabarti does not explicitly disclose “a first non-access stratum message.”
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 12, Chakrabarti and Shan disclose the apparatus according to claim 10, but Chakrabarti does not explicitly disclose wherein: 

the processor is further configured to select a user plane based on the core-network user plane indication message by setting up a user plane bearer based on the core-network user plane indication information, wherein the user plane bearer comprises a local user plane bearer and/or a remote user plane bearer, and the local user plane bearer and the remote user plane bearer are used to transmit data. 
Shan discloses the SGW creates new entry in it EPS (Evolved Packet System) bearer and sends Create Session Request (including IMSI, MSISDN, APN, SGW Address for the user plane, SGW TEID of the user plane, SGW TEID of the control plane, RAT type, Default EPS Bearer QoS, PDN Type, PDN Address, subscribed APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, etc.) message to the PGW indicated by the PGW address (paragraph [0067]). SGW is the serving gateway that provides service to the UE in the local EPS bearer, where the user plane is selected and set by the SGW.
 Since Chakrabarti discloses the access system uses CPRI protocol that provides a user plane data channel for transporting information such as in-phase and quadrature (IQ) data, and multiplexes with control/management message (paragraph [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the teachings of the serving gateway creating session request in the EPS bearer as taught by Shan, to improve the 6LO access system or Chakrabarti for providing access to the user plane. The motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of Shan). 

Regarding claim 13, Chakrabarti and Shan disclose the apparatus according to claim 12, but Chakrabarti does not explicitly disclose wherein when the user plane bearer comprises the remote user plane bearer, the transmitter is further configured to send an initial access request message to the core-network control plane entity. 
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 14, Chakrabarti and Shan disclose the apparatus according to claim 13, but Chakrabarti does not explicitly disclose wherein:
the receiver is further configured to receive an initial access response message sent by the core-network control plane entity, wherein the initial access response message comprises core-network user plane keeping information and quality of service (QoS) information of the UE; and 

Shan discloses MME selecting a SGW and allocating an EPS Bearer Identity associated with the UE, and sends Create Session Request (including IMSI, MSISDN, APN, SGW Address for the user plane, SGW TEID of the user plane, SGW TEID of the control plane, RAT type, Default EPS Bearer QoS, PDN Type, PDN Address, subscribed APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, etc.) message to the selected SGW (paragraph [0062]); where the MME retains the information about the bearers, and keeping track of the user location (paragraphs [0027], [0028]).
Since Chakrabarti discloses the access system uses CPRI protocol that provides a user plane data channel for transporting information such as in-phase and quadrature (IQ) data, and multiplexes with control/management message (paragraph [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the teachings of the MME creating session request in the EPS bearer as taught by Shan, to improve the 6LO access system or Chakrabarti for providing access to the user plane. The motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of Shan). 

Regarding claim 15, Chakrabarti and Shan disclose the apparatus according to claim 14, but Chakrabarti does not explicitly disclose wherein: 
the receiver is further configured to receive user-plane data sent by a local user-plane node; 

the transmitter is further configured to send a paging message by using a base station in a timing advance (TA) range of the aggregation node. 
Shan discloses MME selecting a SGW and allocating an EPS Bearer Identity associated with the UE, and sends Create Session Request (including IMSI, MSISDN, APN, SGW Address for the user plane, SGW TEID of the user plane, SGW TEID of the control plane, RAT type, Default EPS Bearer QoS, PDN Type, PDN Address, subscribed APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, etc.) message to the selected SGW (paragraph [0062]); where the MME retains the information about the bearers, and the MME sends paging message to eNodeBs in its current TA to page the UE over the radio interface (paragraphs [0027] – [0029]).
Since Chakrabarti discloses the access system uses CPRI protocol that provides a user plane data channel for transporting information such as in-phase and quadrature (IQ) data, and multiplexes with control/management message (paragraph [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the teachings of the MME creating session request in the EPS bearer as taught by Shan, to improve the 6LO access system or Chakrabarti for providing access to the user plane. The motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of Shan). 

Regarding claim 16, Chakrabarti and Shan disclose the apparatus according to claim 10, Chakrabarti discloses wherein the aggregation node is a central control entity of a radio resource or an aggregation node of a core network (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU is a central control entity that controls the data to be bridged or for repackaging source data into CPRI C/M message or separating the cellular radio communication signals from the source data). 

Regarding claim 17, Chakrabarti and Shan disclose the apparatus according to claim 10, Chakrabarti discloses wherein the RAT type is any one of: 
	Wireless Fidelity, 2G, 3G, 4G, and 5G (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; CPRI interfaces include 2G/3G/4G/5G). 

Regarding claim 18, Chakrabarti and Shan disclose the apparatus according to claim 10, but Chakrabarti does not explicitly disclose wherein the first non-access stratum message is an initial access request message. 
Shan discloses the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve responsiveness to changes in demand without sacrificing the performance of time-sensitive functions (paragraph [0241] of Shan). 

Regarding claim 19, Chakrabarti discloses a network system, comprising: 
an access node (RGR (RDS gateway/router)), an aggregation node (RU element), and a core-network control plane node (DU element); 
wherein a first interface of the access node and a first interface of the aggregation node constitute a second link (the RU is interfaced with gateway/router, paragraph [0049]), a second interface of the access node and a second interface of the aggregation node constitute a third link (the RU is interfaced with gateway/router, paragraph [0049]), a third interface of the aggregation node and a third interface of the core-network control plane node constitute a RU element coupled to DU element via communication link that is operable with CPRI protocol, paragraph [0049]); and 
wherein the aggregation node is configured to: 
receive, by using the first link and the second link, a message of a first radio access technology (RAT) type and that is sent by the UE (source data is received and determined whether the source data is 6LoWPAN compliant for 6LO data UL transactions, [0070]; the UL transmission is transmission transmitted from UE to the network), 
receive, by using the first link and the third link, a message that is of a second RAT type and that is sent by the UE (source data is received and determined whether the source data is 6LoWPAN compliant for 6LO data UL transactions, [0070]; the UL transmission is transmission transmitted from UE to the network), 
convert the message of the first RAT type into a first non-access stratum message (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU converts the data into a control channel message format (non-access stratum message) based on the CPRI C/M message (RAT type), where the control channel message is supported between the RU and the DU), 
convert the message of the second RAT type into a second non-access stratum message, wherein RAT types of the first non-access stratum message and the second non-access stratum message are the first RAT type (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; the RU converts the data into a control channel message format (non-access stratum message) based on the CPRI C/M message (RAT type), where the control channel message is supported between the RU and the DU), and 
send the first non-access stratum message and the second non-access stratum message to the core-network control plane node by using the fourth link (the source data is packaged into a control channel message format for transmission to an RU element for the RU element to determine whether it is operative for IP bridging in the 6LO access system, where the RU element repackages the source data as a CPRI (Common Public Radio Interface) C/M (control/management) message and transmits to the DU element when the RU element is determined to not be a bridging element, or the RU element separates cellular data and source data and repackages the source data into 6LoWPAN-compliant data and sends the 6LO data to a gateway router, paragraphs [0073], [0074]; DU is the core-network control plane entity, where the DU receives the control message to perform IP bridging).
While Chakrabarti discloses 6LO data packets being converted into control/management message (i.e. a first non-access stratum message and a second non-access stratum message), Chakrabarti does not explicitly disclose “a non-access stratum message,” and “user equipment (UE), a core-network user plane node; wherein an air interface of the access node and an air interface of the user equipment constitute a first link, and a fourth interface of the aggregation node and a fourth interface of the core-network user plane node constitute a fifth link; and wherein the aggregation node is configured to: send the first non-access stratum message and the second non-access stratum message to the core-network control plane node by using the fifth link.”
Shan discloses “user equipment (UE); wherein an air interface of the access node and an air interface of the user equipment constitute a first link” as the UE initiates an Attach Request procedure that is transmitted to the eNodeB that includes RRC parameters, where information includes RAT-related TMSI (Temporary Mobile Subscriber ID) or GUTI (Globally Unique Temporary Identifier) (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chakrabarti and Shan before him or her, to incorporate the UE generating a request to access the network of Shan, to improve the 6LO access system of Chakrabarti for initiating an access request prior to determining compatibility of the 6LO access system. The motivation for doing so would have been to improve Shan). 
Shan also discloses “a core-network user plane node; a fourth interface of the aggregation node and a fourth interface of the core-network user plane node constitute a fifth link; and wherein the aggregation node is configured to: send the first non-access stratum message and the second non-access stratum message to the core-network control plane node by using the fifth link” as the SGW creates new entry in it EPS (Evolved Packet System) bearer and sends Create Session Request (including IMSI, MSISDN, APN, SGW Address for the user plane, SGW TEID of the user plane, SGW TEID of the control plane, RAT type, Default EPS Bearer QoS, PDN Type, PDN Address, subscribed APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, etc.) message to the PGW indicated by the PGW address (paragraph [0067]). SGW is the serving gateway that provides service to the UE in the local EPS bearer, where the user plane is selected and set by the SGW.
 Since Chakrabarti discloses the access system uses CPRI protocol that provides a user plane data channel for transporting information such as in-phase and quadrature (IQ) data, and multiplexes with control/management message (paragraph [0047]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the teachings of the serving gateway creating session request in the EPS bearer as taught by Shan, to improve the 6LO access system or Chakrabarti for providing access to the user plane. The motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of Shan). 

Regarding claim 20, Chakrabarti and Shan disclose the network system according to claim 19, Chakrabarti discloses wherein: 
a length of a link between the UE and the aggregation node is less than a length of a link between the UE and the core-network control plane node (first communication link is implemented as electrical transmission link (when DU and RU elements 104, 108 are relatively closely located) or as an optical transmission link (for longer ranges), paragraph [0046]; the length of the link for a UE is less when the DU and RU are communication link that is implemented with optical transmission link, i.e. distance from UE to RU is less than distance from UE to DU); and/or 
a length of a link between the UE and the aggregation node is less than a length of a link between the UE and the core-network user plane node.

Response to Arguments
Applicant's arguments, see pages 7 – 10, filed December 11, 2020, with respect to Claims 1 – 20 have been fully considered but they are not persuasive. Applicants argue that CHAKRABARTI and SHAN do not teach A) “receiving, by an aggregation node, a first non-access stratum message sent by a UE” and “converting, by the aggregation node, the first non-access stratum message into a non-access stratum message in a first format based on a RAT type of the first non-access stratum message, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity” in Claim 1, and similar recitations in Claims 10 and 19 .

In response to A), the examiner respectfully disagrees. First, CHAKRABARTI teaches that the radio unit (RU) receiving a message transmitted by the UE to the network, where the message is determined if the source data is 6LoWPAN compliant (paragraph [0070]). The RU is the aggregation node, and the RU further determines if the message is required to be converted/packaged into a control channel message, where the repackaged message is repackaged by the UR to be transmitted into 6LoWPAN-compliant data and to gateway router (paragraphs [0073], [0074]). The message is converted into a control channel message that is based on a first RAT type (i.e. 6LoWPAN) of a first message (i.e. control channel message), where the message format is supported between the aggregation node (i.e. RU) and the core-network control plane entity (i.e. gateway router). Applicant further argues that the aggregation node includes at least two types of interfaces, and each type of the interfaces are used to receive first non-access stratum message of one RAT type. However, this is not recited in the claim limitation. Under BRI (broadest reasonable interpretation), an aggregation node is interpreted as a node that gathers/collects the messages to be combined for processing. As such, CHAKRABARTI discloses such node as RU.
While CHAKRABARTI discloses converting first type of packets into control/management message, CHAKRABARTI does not explicitly teach the messages are “non-access stratum message.” NAS messages are control/management messages, such as Authentication message, Request message, Attach message, and etc.
Since CHAKRABARTI does not explicitly disclose “NAS message” being transmitted to an aggregation node, SHAN is relied to teach such control/management message. Specifically, SHAN teaches UE transmitting an Attach Request to the eNodeB, where the information transmitted includes RAT-related TMSI or GUTI (paragraph [0035]). The UE of SHAN 
As such, the UE of CHAKRABARTI is modified to transmit a NAS message of SHAN to the RU of CHAKRABARTI, where the RU converts the NAS message into the type of control message that is supported between the aggregation node (i.e. RU) and the core-network control plane entity (i.e. gateway router). 
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation for doing so would have been to improve the ability of providers to respond to changes in demand (paragraph [0240] of SHAN).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hui XU – the radio access network node receiving an Access Stratum (AS) message carrying a non-access stratum (NAS) request message, wherein the AS message carries a request reason of the AS request message, converting the request reason in the AS message into priority indication information and sending a signaling to a core network node, and determining the priority of the NAS request message based on the priority indication information in the signaling,  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/LUAT PHUNG/Primary Examiner, Art Unit 2468